13-986
         Yang-Jiang v. Holder
                                                                                       BIA
                                                                               A099 539 084
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                GUIDO CALABRESI,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _____________________________________
12
13       ZHONG YI YANG-JIANG, AKA ZHONG YI
14       YANG,
15                Petitioner,
16
17                              v.                              13-986
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                  Eric Y. Zheng, New York, New York.
25
26       FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
27                                        General; Russell J.E. Verby, Senior
28                                        Litigation Counsel; John D.
29                                        Williams, Trial Attorney, Office of
30                                        Immigration Litigation, United
31                                        States Department of Justice,
32                                        Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Zhong Yi Yang-Jiang, a native and citizen of the

 6   People’s Republic of China, seeks review of the February 27,

 7   2013, decision of the BIA denying his motion to reopen.     In

 8   re Zhong Yi Yang-Jiang, No. A099 539 084 (B.I.A. Feb. 27,

 9   2013).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11   Because Yang-Jiang does not challenge the denial of sua

12   sponte reopening, we address only the denial of statutory

13   reopening.

14       The BIA’s denial of Yang-Jiang’s motion to reopen as

15   untimely was not an abuse of discretion.    See Ali v.

16   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam)

17   (reviewing denial of reopening for abuse of discretion).    An

18   alien may file one motion to reopen, generally no later than

19   90 days after the date on which the final administrative

20   decision was rendered in the proceedings sought to be

21   reopened.    8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R.

22   § 1003.2(c)(2).    There is no dispute that Yang-Jiang’s 2012


                                    2
 1   motion was untimely, because his final administrative order

 2   was issued in 2008.     See 8 U.S.C. § 1229a(c)(7)(C)(i); 8

 3   C.F.R. § 1003.2(c)(2).    The time limitation does not apply

 4   to a motion to reopen if it is “based on changed

 5   circumstances arising in the country of nationality or in

 6   the country to which deportation has been ordered, if such

 7   evidence is material and was not available and could not

 8   have been discovered or presented at the previous hearing.”

 9   8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

10   § 1229a(c)(7)(C)(ii).    But, as the BIA concluded, Yang-Jiang

11   failed to establish changed circumstances for members of

12   unregistered churches in China since his 2007 merits

13   hearing.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

14   (2d Cir. 2008) (reviewing the BIA’s factual findings on

15   country conditions under substantial evidence standard).

16       Although reports from the U.S. Commission on

17   International Religious Freedom (“IRFC”) note an increase in

18   the harassment of unregistered-church members prior to and

19   during the 2008 Beijing Olympics, and during the 2011

20   “Jasmine Revolution,” they also observe a decrease in the

21   number of arrests and detentions following those surges, and

22   that the Chinese government then continued its systematic


                                     3
 1   and intense suppression of unregistered churches.          Indeed,

 2   the repressive tactics described in the IRFC reports and

 3   supplementary post-hearing evidence, including church raids,

 4   the arrest and detention of members and leaders, and the

 5   confiscation and destruction of property, also were

 6   described in the U.S. State Department’s 1998 Profile of

 7   Asylum Claims and 2000 and 2001 Country Reports, which

 8   predate Yang-Jiang’s hearing.       Substantial evidence

 9   therefore supports the BIA’s finding that Yang-Jiang did not

10   establish changed conditions for Christians in China.          See

11   id.

12         Yang-Jiang asserts that the BIA ignored evidence.

13   However, the BIA is not required to “expressly parse” each

14   piece of evidence, and, as discussed, the record supports

15   the BIA’s conclusion.     Wei Guang Wang v. BIA, 437 F.3d 270,

16   273-75 (2d Cir. 2006).

17         Absent a showing of changed conditions in China, the

18   BIA did not abuse its discretion in denying his motion to

19   reopen as untimely.     See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii);

20   8 C.F.R. § 1003.2(c)(2), (3).       Because that determination is

21   dispositive, we do not reach Yang-Jiang’s argument that the

22   BIA did not apply the correct standard in determining his

23   asylum eligibility.

                                     4
 1       For the foregoing reasons, the petition for review is

 2   DENIED.   As we have completed our review, any stay of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.    Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    5